The Court of Appeals,

[Rumsey,

Ch. J. Jones and Dennis, J.J
at this term, (June 1805.) reversed the decree of the court of chancery — And Decreed, that the appellant shall be allowed against the appellees for one fourth of the personal property of Mary Scrivener not included iti the inventory returned by her administrator Francis Scrivener, the said one fourth part amounting, as stated by the auditor in his report made to the court of chancery, to the sum S6Z 15s ,0d cut rent money; that the appellant shall also he allowed ten years hire of the following negroes, from the 4th of April 1772, to the 4th of April 1782, and at the following prices, to wit: Tim at £ 15 per annum; Jem at £15 per annum; and Hagar at 7l 10s 0d per annum; and also the following sums annually for the following negroes, from the said 4th of April 1772, to the 1st of January 1797, to wit: for Jem £15, and Hagar 71 10s Od, arid tiie sum of 5110s Od per annum for the negro Meriah, from the 1st January 1790 to the 1st January 1797, That the appellees be allowed against the appellant the sum of £15 per annum, from the 4th of April 1772 to the 1st January 1797, for the board and maintenance of William Scrivener, deceased; and the appellees shall also be allowed one third part of the balance due the appellant, after deducting as aforesaid for the board and maintenance of the said W. Scrivener; the said one third part being the proportion due the appellees as their share of the personal estate of the said W. Scrivener — and the balance remaining due to the appellant after the aforesaid deductions for the appellees shall, under the particular circumstances of this case, only bear interest from the 28th of March 1799;, the time of filing the bill — And that the appellees shall pay the said appellant the said balance, with the interest aforesaid, together with one third part of the appellant’s costs of *750suit, both in the court of chancery and this court, And that the chancellor pass such order and decree in the premises as shall be proper and sufficient to carry into effect the judgment and decree of this court therein.